✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                MIDDLE                                                DISTRICT OF                                     TENNESSEE



               UNITED STATES OF AMERICA
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                  RICCARDO PAOLO SPAGNI                                                                                Case Number: 3:21-mj-4149

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Magistrate Judge Alistair E. Newbern                               Joe Montminy                                              Jonathan Farmer & Henry Levantis
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 Bond Hearing 8/5/21                                                Audio                                                     Sarah Dixon Russell
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

            W1         8/5/2021             X                       Naveen Jain, Mr. Spagni's friend and business partner

            W2         8/5/2021             X                       Alka Jain, Acquaintance to Mr. Spagni

            W3         8/5/2021             X                       Jonathan Purnell, Mr. Spagni's friend and business partner

  W1                   8/5/2021             X                       Ashley Allen, United States Marshal




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages

                  Case 3:21-mj-04149 Document 14-1 Filed 08/05/21 Page 1 of 1 PageID #: 153
